Citation Nr: 1423451	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran has active service from April 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

This claim was previously before the Board in November 2011, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated April 2008 to August 2012.


FINDING OF FACT

Service connected disabilities prevent the Veteran from engaging in gainful employment for which he otherwise is qualified.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Analysis

The Veteran is currently service-connected for the following disabilities: (i) fibrositis-fibromyalgia, rated as 40 percent disabling, and (ii) allergic rhinitis, rated as 10 percent disabling.  These ratings combine to 50 percent.  See 38 C.F.R. 
§ 4.25.   Therefore, the Veteran does not have a single rating of 60 percent for a disability or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, despite the fact that the schedular criteria have not been met, the Board finds that TDIU is warranted on an extraschedular basis. 

Here, the Veteran has stated that due to his service-connected fibromyalgia and non-service connected schizophrenia, he is unable to sustain gainful employment.  The Veteran has further stated that he has been unable to work since 1974, when he last worked as a shrimper. 

A review of the Veteran's Social Security Administration (SSA) records reveals that he was initially awarded a disability determination based upon his diagnosis of schizophrenia in January 1979.  It was reiterated that the Veteran had last worked in 1974.  However, there was no discussion of the Veteran's fibromyalgia or sinusitis.

A review of the Veteran's VA treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability.  Although records sporadically mentioned that the Veteran was unemployed, there was no further detail given as to the reason for the unemployment.  Also there was no in-depth discussion regarding the Veteran's employability due exclusively to the Veteran's fibromyalgia and/or sinusitis. 

The Veteran was administered several VA examinations during the period of appeal prior to the November 2011 Remand.  The VA examiners who conducted the VA examinations of the Veteran's service-connected fibrositis-fibromyalgia during the appellate period, in May 2005 and June 2007, did not discuss the effect of the Veteran's fibrositis-fibromyalgia on his employability.  The VA examiner who conducted the VA examination of the Veteran's other service-connected disability, allergic rhinitis, during the appellate period, in May 2005, did not discuss the effect of the Veteran's allergic rhinitis on his employability.

Prior to the Veteran's current claim, one of his private treatment providers, Dr. S., in a May 1999 statement, opined that the Veteran's fibromyalgia caused severe pain and muscle spasm with restriction of motion in his joints. He opined that the Veteran was totally disabled, that his condition was not improving, and that it was unlikely that the condition would improve to enable the Veteran to retain gainful employment.  In February 2000, a Dr. P performed a more thorough examination of the Veteran, examining and noting all of his neurological symptoms for the entire nervous system and confirmed the diagnosis of fibromyalgia by Dr. S. It is also noted that Dr. S., submitted an additional statement, dated during the current appellate period, in June 2005, and opined that the Veteran was totally and permanently disabled due to fibromyalgia.  He reported that the Veteran's condition had not improved, that he was not able to work, and that it was not possible to maintain gainful employment.  

The Veteran was administered a VA examination and Social and Industrial Survey in February 2012 after the November 2011 Remand.  The examiner in the Veteran's sinusitis examination found that the Veteran's disability did not have an effect on his employment.  However the examiner in the Veteran's fibromyalgia examination found that service-connected fibromyalgia caused him to be unemployable for any form of employment secondary to chronic pain, fatigue, weakness, headaches, and poor concentration.  Furthermore, it was noted in the Veteran's Social and Industrial Survey that the Veteran had only worked as an airframe repairman in the military and a shrimper post-service.  His educational back ground included high school and technical training as a radio and television repairman.  There was no indication that the Veteran had ever put his technical training to practical use in any employment circumstances.

The Board remanded the claim in November 2011 in order to have the RO refer the issue of extraschedular consideration for TDIU reviewed by the Director of Compensation Service.  In June 2012, the RO drafted a memorandum recommending denial of an extraschedular evaluation.  In support, the RO cited the Veteran's February 2012 VA examination, in which it was opined that the Veteran's service-connected sinusitis did not have an effect on employability, but that the service-connected fibromyalgia caused him to be unemployable for any form of employment secondary to chronic pain, fatigue, weakness, headaches, and poor concentration.  The Director of Compensation Service issued a decision in August 2012 in which he denied the Veteran's request for an extraschedular evaluation.  In support, the decision noted that the Veteran had claimed to be unemployable based upon not only the service-connected condition of fibromyalgia, but from a non-service connected condition, schizophrenia, as well.  This fact, as well as documentation in the Veteran's SSA records showing initial disability due to schizophrenia, served as the basis to find that the Veteran's unemployability was not solely caused by fibromyalgia.

The Board has determined that, based upon the Veteran's competent and credible statements, he is unemployed and has been so since 1974.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370   (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board finds that the private and VA examination opinions of record are probative, as they are based upon thorough examinations of the Veteran and analysis of his medical history.  Further, it is noted that there are no medical opinions of record finding that the Veteran's fibromyalgia does not prevent his ability to sustain gainful employment.  Due to the fact that the probative medical evidence of record shows that the Veteran would not be employable in any type of work due to the pain and lack of concentration caused solely by his fibromyalgia, the Board finds that no further discussion of the different types of physical and sedentary jobs available to him is necessary.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected fibromyalgia.

In making this conclusion, the Board notes the August 2012 Director of Compensation Service decision, which concluded that the Veteran's service-connected disabilities did not solely preclude him from maintaining gainful employment due to his non-service connected schizophrenia.  However, this decision did not discuss the fact that the preponderance of the medical evidence of record, via the 1999, 2000, and 2005 private treatment records, as well as the 2012 VA examination, showed that, irrespective of the schizophrenia, the Veteran's fibromyalgia alone has made him unemployable during the entire appeals period.  In other words, the schizophrenia is merely a red herring, as its presence does not change the fact that the Veteran's fibromyalgia in and of itself serves to make the Veteran unemployable.  Moreover, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Therefore, as the preponderance of the evidence establishes that the Veteran is unemployable due to his service connected fibromyalgia, the Board finds that entitlement to TDIU is warranted on an extraschedular basis.


ORDER

Entitlement to TDIU is granted on an extraschedular basis, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


